IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47818

STATE OF IDAHO,                                )
                                               )     Filed: September 8, 2021
       Plaintiff-Respondent,                   )
                                               )     Melanie Gagnepain, Clerk
v.                                             )
                                               )     THIS IS AN UNPUBLISHED
DANIELLE L. FITZPATRICK,                       )     OPINION AND SHALL NOT
                                               )     BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction for possession of methamphetamine and misdemeanor
       driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jacob L. Westerfield,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Danielle L. Fitzpatrick appeals from her judgment of conviction for possession of
methamphetamine and misdemeanor driving under the influence.            Specifically, Fitzpatrick
challenges the district court’s order denying her motion to suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Following a suppression hearing, the district court issued a written decision finding the
following facts, which neither party challenges on appeal:
               On May 9, 2019 around 9:50 a.m., Officer Jered Bish of the Boise Police
       Department was on bicycle patrol when he noticed a maroon colored Ford
       Mustang being driven northbound on 13th Street by a white female. Officer Bish
       later observed the vehicle parked illegally on West Cooper Street, just north of
       S. Americana Boulevard. The vehicle was parked between a “no parking” sign

                                                1
and a stop sign. Officer Bish contacted the driver, [Fitzpatrick], through the
passenger window and asked her to back up the vehicle behind the “no parking”
sign so as to park legally. Officer Bish then departed from the vehicle.
        Before Officer Bish left the vicinity, he observed the same vehicle again
parked illegally. This time the vehicle was parked approximately two to three feet
away from the curb. Officer Bish returned to the vehicle to make contact again
with [Fitzpatrick], whom he recognized from prior interactions on the streets.
Officer Bish attempted to make contact with [Fitzpatrick] through the driver side
window, which was rolled down only slightly. [Fitzpatrick], however, was
talking on her cell phone, seemingly unaware or unconcerned that Officer Bish
was standing there waiting to speak to her. Her speech while on the phone was
rapid and incessant, and she was wildly gesticulating with her hands and moving
her head back and forth. After about thirty seconds, she put down the phone yet
continued to behave manically, persistently talking about various unrelated topics,
gesticulating and swinging her head from side to side. Her speech was difficult
for Officer Bish to understand and she often mumbled and slurred her words. She
would not look at Officer Bish and it appeared at times that she was unaware of
his presence. Though wearing light clothing, [Fitzpatrick] was sweating profusely
despite the cool air temperature that morning.
        About two and one-half minutes into the encounter, Officer Bish
interrupted her to ask for her identification. She was able to convey that she did
not have identification on her, but she handed Officer Bish her car registration.
She indicated she had a valid driver’s license from Delaware and verbally
provided her driver’s license number and birthdate. Based on her extremely
animated demeanor and profuse sweating, Officer Bish suspected--based on his
training and experience--that [Fitzpatrick] was under the influence of some kind
of stimulant while operating the vehicle.
        Approximately four and one-half minutes into the encounter, Officer Bish
ran [Fitzpatrick’s] information through dispatch and requested a drug dog [which
he later learned was unavailable]. After receiving information back from
dispatch, Officer Bish walked back over to [Fitzpatrick’s] vehicle where she
appeared to be talking on the phone again. Concerned about her level of
impairment, Officer Bish retained her vehicle registration, thus detaining her.
Officer Bish waited a few minutes until he realized that [Fitzpatrick] was not
talking on the phone but was apparently talking to him. She continued to ramble
on excitedly about various topics. She could not maintain eye contract with
Officer Bish and he could hardly get a word in edgewise. Approximately eleven
minutes into the stop, Officer Bish observed aloud that she appeared more
animated than on prior occasions when he had interacted with her. He asked
when the last time was that she used meth. [Fitzpatrick’s] manic monologue then
turned to her mental health and aversion to drugs. Officer Bish asked whether she
had any drugs or weapons in the car, but could not get an answer out of her. He
asked a few times if he could search her car, which she finally denied.
        Officer Bish made several requests for [Fitzpatrick] to exit the vehicle, but
she continuously refused his requests, even instructing her male passenger to
remain in the vehicle. Officer Bish eventually opened the driver side door and

                                         2
       assisted [Fitzpatrick] out of the vehicle. He escorted her to the sidewalk and
       attempted to administer a horizontal gaze nystagmus test but [Fitzpatrick] was
       unable to concentrate and follow his directions. [Fitzpatrick] then complained
       that she thought she was having a heart attack. Officer Bish stopped his test and
       called an ambulance.
               While waiting for paramedics, Officer Bish--while standing outside her
       vehicle--observed white crystalline shards on the driver’s seat which he strongly
       suspected was methamphetamine. While paramedics attended to [Fitzpatrick], the
       shards were collected and field tested resulting in a presumptive positive for
       amphetamine.
               [Fitzpatrick] was then cleared by paramedics on the scene who noted that
       her blood pressure and pulse were both elevated. She was then arrested on
       suspicion of DUI and unlawful possession of a controlled substance.
(Footnotes omitted).
       As a result of this encounter, the State charged Fitzpatrick with possession of
methamphetamine, Idaho Code § 37-2732(c)(1), and misdemeanor driving under the influence
(DUI), I.C. § 18-8004. Fitzpatrick filed a suppression motion, arguing Officer Bish deviated
from the traffic stop’s purpose and unlawfully prolonged the detention. The district court held a
suppression hearing at which Officer Bish testified and the State admitted the video from his
body camera in evidence. Subsequently, the court entered a written order denying Fitzpatrick’s
motion. The court ruled that “during [the] first few minutes, if not immediately . . . Officer Bish
developed reasonable suspicion [Fitzpatrick] was driving under the influence” and “because the
focus of the stop evolved into a DUI and drug investigation, [Officer Bish] was entitled to
question [Fitzpatrick] about her drug use, ask whether he could search her car and have her exit
the vehicle to conduct a field sobriety test.” Further, the court rejected Fitzpatrick’s argument
that Officer Bish unlawfully prolonged the stop concluding that “Officer Bish was informed
there was no drug dog available; thus, any suggestion that he was delaying for that reason is
groundless.”
       Thereafter, Fitzpatrick conditionally pled guilty both to possession of methamphetamine
and to DUI. Fitzpatrick timely appeals the denial of her suppression motion.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts


                                                 3
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Fitzpatrick argues that Officer Bish unlawfully prolonged the traffic stop without
reasonable suspicion that she was driving under the influence. The Fourth Amendment to the
United States Constitution provides that “the right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.” A
traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates the
Fourth Amendment’s prohibition against unreasonable searches and seizures.            Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated on
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). In the context of traffic stops, authority for the seizure ends
when the tasks related to the infraction are, or reasonably should have been, completed. Illinois
v. Caballes, 543 U.S. 405, 407 (2005). Such tasks include ordinary inquiries incident to the stop
such as checking the driver’s license, determining whether there are outstanding warrants against
the driver, and inspecting the automobile’s registration and proof of insurance. Rodriguez v.
United States, 575 U.S. 348, 355 (2015); see also Arizona v. Johnson, 555 U.S. 323, 333 (2009).
       A traffic stop remains a reasonable seizure while the officer diligently pursues the
purpose of the stop to which the reasonable suspicion relates. State v. Linze, 161 Idaho 605, 609,
389 P.3d 150, 154 (2016). An officer’s inquiries into matters unrelated to the justification for the
stop do not convert that stop into an unlawful seizure in violation of the Fourth Amendment “so
long as those inquiries do not measurably extend the duration of the stop.” Johnson, 555 U.S. at
333; State v. Renteria, 163 Idaho 545, 549, 415 P.3d 954, 958 (Ct. App. 2018). If an officer

                                                 4
abandons the purpose of the stop, however, he initiates a new seizure requiring independent
reasonable suspicion for that seizure. Linze, 161 Idaho at 609, 389 P.3d at 154. The new seizure
cannot “piggy-back” on the reasonable suspicion for the original stop. Id. An officer does not
abandon a stop and initiate a new seizure if his activity unrelated to the stop occurs concurrently
with his activity related to pursuing the stop. Renteria, 163 Idaho at 549, 415 P.3d at 958; State
v. Parkinson, 135 Idaho 357, 362-63, 17 P.3d 301, 306-07 (Ct. App. 2000).
       Fitzpatrick does not dispute Officer Bish had reasonable suspicion that Fitzpatrick’s
vehicle was illegally parked in violation of the Boise City Code. Rather, she argues “the critical
question at issue is whether Officer Bish had reasonable suspicion that [Fitzpatrick] was driving
under the influence of a controlled substance after his initial encounter with her.” She describes
Officer Bish’s observations to include that Fitzpatrick was “very animated and fidgeting while
talking”; “difficult to understand due to her mumbling and talking constantly”; “sweating”;
“talking in a low timbre”; and “having difficulty answering questions.” She contends this
behavior “was indicative of nervousness” which did not justify prolonging the traffic stop to
investigate a possible DUI. In support, Fitzpatrick relies on State v. Kelley, 160 Idaho 761, 379
P.3d 351 (Ct. App. 2016), and State v. Neal, 159 Idaho 919, 367 P.3d 1231 (Ct. App. 2016).
       In Neal, an officer stopped Neal’s vehicle for traffic violations and noted “Neal was
exhibiting signs of anxiousness and had a marijuana leaf symbol depicted on his shirt.” Id. at
921, 367 P.3d at 1233. After Neal refused the officer’s request to search Neal’s vehicle, the
officer requested a K-9 unit which arrived twenty minutes later. Id. The dog alerted on the
vehicle, and the officer searched the vehicle without a warrant, leading to the discovery of drug
paraphernalia and other evidence indicative of drug dealing. Id. The officer arrested Neal, and
during the booking process, heroine, methamphetamine, and hydrocodone pills were found in
Neal’s underwear. Id. Neal filed a motion to suppress the seized evidence, and the district court
granted the motion, ruling the officer unlawfully extended Neal’s detention. Id. The State
appealed this ruling. Id.
       On appeal, this Court affirmed the district court’s decision granting Neal’s suppression
motion. Id. at 925, 367 P.3d at 1237. The Court noted the officer testified “he noticed that
Neal’s face was wet with sweat, his left leg was bouncing steadily, he appeared to have difficulty
sitting still, and his speech was quick or rapid.” Id. at 924, 367 P.3d at 1236. The Court rejected



                                                5
these observations as sufficient to establish reasonable suspicion of a possible drug crime, ruling
that:
        A nervous demeanor during an encounter with law enforcement is of limited
        significance in establishing the presence of reasonable suspicion because it is
        common for people to exhibit signs of nervousness when confronted with law
        enforcement regardless of criminal activity. . . . [Signs] of nervousness . . . are
        alone insufficient to establish reasonable suspicion.
Id. (citations and footnote omitted). Additionally, the Court noted that “the videotape of the
encounter did not support the officer’s testimony regarding Neal’s anxious behavior.” Id. at 924,
367 P.3d at 1236. Similarly, this Court in Kelley, 160 Idaho at 763, 379 P.3d at 353, rejected
Kelley’s “extreme nervousness” as sufficient to establish reasonable suspicion. Id. That nervous
conduct included his “[lack of] eye contact,” “continued trembling on a warm evening,” and
“pulsing carotid artery.” Id. at 763, 379 P.3d at 353.
        This case is distinguishable from Kelley and Neal. Unlike those cases, Fitzpatrick’s
demeanor cannot be fairly characterized as the type of nervousness commonly exhibited by
people confronted with law enforcement. Neal, 159 Idaho at 924, 367 P.3d at 1236 (ruling such
demeanor is of “limited significance” in establishing reasonable suspicion). Further, unlike
Neal, the video from Officer Bish’s body camera supports his testimony that Fitzpatrick’s
demeanor was not “typical nervous behavior.” A review of the video shows that, as the district
court found, Fitzpatrick’s “nervousness is not at all typical of what one would expect for being
stopped for a traffic infraction,” but rather her demeanor was “bizarre” and “manic.”
        Indeed, the video shows that Fitzpatrick’s speech is rapid, repetitive, scattered, and
difficult to understand and that her body movements are exaggerated and continuous despite that
she remains seated in her vehicle. The video also shows this erratic conduct was evident when
Officer Bish initially approached Fitzpatrick to inform her that she was still parked illegally.
Additionally, Officer Bish testified that he had previously encountered Fitzpatrick, and on those
occasions, he had not noticed Fitzpatrick behaving as she did the day he arrested her. 1
Accordingly, substantial and competent evidence supports the court’s conclusion that under the
totality of circumstances, Officer Bish developed reasonable suspicion Fitzpatrick was driving
under the influence during the “first few minutes” of his encounter “if not immediately,” and as a

1
        The audio of the video from Officer Bish’s body camera repeatedly captures Officer Bish
telling Fitzpatrick that her demeanor seems different than when he had previously encountered
her.
                                                 6
result, he did not unlawfully prolong the detention by investigating whether Fitzpatrick was
under the influence.
                                              IV.
                                       CONCLUSION
       We affirm the district court’s denial of Fitzpatrick’s suppression motion and the judgment
of conviction.
       Judge GRATTON and Judge LORELLO CONCUR.




                                               7